DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  the claim recites “a third staples” in lines 2-3 and should be amended to recite “a third staple[[s]]”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-33, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,364,003 to Williamson, IV (hereinafter “Williamson”).
Regarding claim 21, Williamson discloses (see abstract; Figs. 1-13; and Col. 3, line 25 - Col. 7, line 50; and Examiner's Diagram of Fig. 4 below) a method of deploying a plurality of staples (66) from a surgical stapler (120, see Figs. 3-10), wherein the surgical stapler includes an end effector (126 + 138 +136 + 132) having a first jaw (138) and a second jaw (132), wherein the first jaw contains a first staple 

    PNG
    media_image1.png
    548
    302
    media_image1.png
    Greyscale

Williamson further discloses  (claim 23) wherein driving the first staple driver assembly further includes driving the driver assembly supporting the first staple, the second staple, and a third staple (other staple 66 in other staple pocket 60a on the same side of center slot 58) thereon toward the second jaw thereby simultaneously directing the first, second, and third staples respectively toward the first staple forming feature, the second staple forming feature, and a third staple forming feature of the plurality of staple forming features of the second jaw (see Figs. 4-6 and Col. 4, line 25 - Col. 6, line 17 and Examiner's Diagram of Fig. 4 above); (claim 24) further comprising deploying the third staple (other staple 66 in other staple pocket 60a on same side of center slot 58) having a third crown from a third pocket in the first jaw such that the third crown of the third staple is parallel with the first crown of the first staple (see Figs. 4-6 and Col. 4, line 25 - Col. 6, line 17 and Examiner's Diagram of Fig. 4 above); (claim 25) wherein the first crown of the first staple and the third crown of the third staple are each parallel with at least the first portion of the centerline (see Figs. 4-6 and Col. 4, line 25 - Col. 6, line 17 claims 26/33) wherein the plurality of staples further includes a fourth staple and a fifth staple (other staples 66 in staple pockets 60a on opposite side of center slot 58 from "third" staple above), the method further comprising: (a) driving a second staple driver assembly (drive member 200 supporting staple drive member 62 of fourth and fifth staples) supporting the fourth and fifth staples thereon toward the second jaw thereby simultaneously directing the fourth and fifth staples respectively toward a fourth staple forming feature and a fifth staple forming feature of the plurality of staple forming features of the second jaw; and (b) deploying the fourth staple having a fourth crown from a fourth pocket in the first jaw such that the fourth and fifth crowns of the fourth and fifth staples are parallel with at least a second portion of the centerline (see Figs. 4-6 and Col. 4, line 25 - Col. 6, line 17 and Examiner's Diagram of Fig. 4 above); (claim 27/34) wherein the plurality of staples has a first row of staples and a second row of staples, wherein the first row of staples includes the first staple and the fourth staple, and wherein the second row of staples includes the third staple and the fifth staple (see Figs. 4-6 and Col. 4, line 25 - Col. 6, line 17 and Examiner's Diagram of Fig. 4 above); (claims 28/35) wherein the centerline is positioned between the first row of staples and the second row of staples such that the first row of staples and the second row of staples are on opposing sides of the centerline (see Figs. 4-6 and Col. 4, line 25 - Col. 6, line 17 and Examiner's Diagram of Fig. 4 above); (claim 29) wherein the plurality of staples has a first row of staples and a second row of staples, wherein the first row of staples includes the first staple, and wherein the second row of staples includes the third staple (see Examiner's Diagram of Fig. 4 above); (claim 30) wherein the centerline is positioned between the first row of staples and the second row of staples such that the first row of staples and the second row of staples are on opposing sides of the centerline (see Examiner's Diagram of Fig. 4 above); (claim 31) wherein deploying the second staple further includes deploying the second staple such that the second staple straddles the centerline (see Examiner's Diagram of Fig. 4 above); (claim 32) wherein the second staple has a first leg and a second leg, and wherein deploying the second staple further includes claim 36) further comprising: (a) positioning a tissue between the first jaw and the second jaw of the end effector, wherein the end effector is in an open configuration during the act of positioning the tissue between the first jaw and the second jaw; (b) moving the first jaw relative to the second jaw such that the end effector is in a closed configuration with the tissue between the first jaw and the second jaw (via closure handle 140); (c) driving the first staple and the second staple through the tissue respectively (via firing handle 142) against the staple forming feature and the second staple forming feature thereby forming the first staple and the second staple in the tissue (see Col. 5, lines 15-24); and (claim 38) wherein the second staple is a distal-most staple of the plurality of staples contained within the first jaw centerline (see Figs. 4-6 and Col. 4, line 25 - Col. 6, line 17 and Examiner's Diagram of Fig. 4 above).

Regarding claim 39, Williamson discloses (see abstract; Figs. 1-13; and Col. 3, line 25 - Col. 7, line 50; and Examiner's Diagram of Fig. 4 below) a method of deploying a plurality of staples (66) from a surgical stapler (120, see Figs. 3-10), wherein the surgical stapler includes an end effector (126 + 138 +136 + 132) having a first jaw (138) and a second jaw (132), wherein the first jaw contains a first staple (66 in staple pocket 60a), second staple (66 in staple pocket 60b), and a third staple of the plurality of staples and defines a centerline longitudinally extending along a transverse width thereof (coaxial with slot 58, see Examiner's Diagram below), wherein the second jaw includes a plurality of staple forming features configured to respectively receive the plurality of staples thereagainst (see Col. 4, lines 53-57), the method comprising: (a) deploying the first staple having a first crown from a first pocket in the first jaw such that the first staple is positioned in a first row of staples of the plurality of staples (see Figs. 4-6 and Col. 4, line 25 - Col. 6, line 17 and Examiner's Diagram below); (b) deploying the second staple having a second crown from a second pocket in the first jaw such that the second staple is positioned in .

    PNG
    media_image2.png
    548
    311
    media_image2.png
    Greyscale


Claim(s) 21-22 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0045900 A1 to Hahnen et al. (hereinafter “Hahnen”).
Regarding claim 21, Hahnen discloses (see abstract; Figs. 1, 3, & 68-70; and [0099]-[0104], [0111]-[0115], [0139], & [0170]-[0173]) a method of deploying a plurality of staples from a surgical stapler (520, Figs. 68-70), wherein the surgical stapler includes an end effector (104) having a first jaw 
Hahnen further discloses (claim 22) wherein deploying the second staple further includes the second crown of the second staple being obliquely angled relative to each of the first crown and the centerline (see Figs. 68-70 and [0170]-[0172] - angle A is an oblique angle).
Regarding claim 40, Hahnen discloses (see abstract; Figs. 1, 3, & 68-70; and [0099]-[0104], [0111]-[0115], [0139], & [0170]-[0173]) a method of deploying a plurality of staples from a surgical stapler (520, Figs. 68-70), wherein the surgical stapler includes an end effector (104) having a first jaw .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of US 2017/0172571 to Thompson et al. (hereinafter “Thompson”).
Williamson discloses the invention substantially as claimed as discussed above, however, with respect to claim 37, Williamson fails to disclose wherein the tissue comprises liver tissue.  Thompson discloses, in the same field of endeavor of surgical stapling, that it is known to use staplers in procedures involving the liver (see [0153]).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of applying a known technique to a known method ready for improvement to yield predictable results - see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007), to use Williamson's stapler in a method involving liver tissue since it would be predictable to one of ordinary skill that staplers are suitable for use on liver tissue, and therefore Williamson's method which is disclosed as being applicable to tissue in general would be suitable for use on liver tissue specifically as a suitable tissue.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8, and 19 of U.S. Patent No. 10,265,073B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 8 are device claims which are directed to the same device used in the same way as the current method claims and claim 19 is a similar method, which all disclose the various aspects of a stapler, including jaws with a staple holder and an anvil and staple pockets, and where one staple is obliquely angled to the centerline compared to another staple which is parallel to the centerline.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited for additional relevant prior art, including US 5389098 to Tsuruta; US 5797537 to Oberlin; US 20040004105 to Jankowski; US 20120160721 to Shelton; US 20120241499 to Baxter; and US 20160089141 to Harris, which all disclose surgical staplers which may have staple pockets at different angles relative to other staple pockets and or a centerline of the jaws of the stapler.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHAUN L DAVID/Primary Examiner, Art Unit 3771